FARR, J.
“If liable at all, it is by virtue of a part of Section 2408 GC.
“It is conceded that this is a highway and a bridge under the control of the County Commissioners and it is sought to charge them with liability for this accident under the provisions of this section of the General Code, and upon the theory that this ledge of rocks was an abutment and was in fact a part of the bridge and that the County Commissioners knew or ought to have known, in the exercise of reasonable care, of the danger to Lyle Daus and other persons passing under the bridge, by reason of this ledge of rocks.
“It must be conceded that an abutment is, as well as the approach, a part of the bridge. This ledge, at the point where the accident happened, must be, estimating its height from the height of the nearby pier, in the neighborhood of 65 feet, and to say that the ledge itself was a part of the abutment would be to say inferentially that all of that ledge, no matter how far it extended into the earth, would be necessarily a part of the abutment, because there would be no line of separation. However, it was simply the foundation upon which the contractor built the concrete abutment, that there must be a line drawn somewhere, under such circumstances, rather than to permit an abutment to extend without limit into the bosom of the earth, is clear. The courts passing upon similar questions heretofore, have fixed that line as ending with the abutment of the bridge, and which undoubtedly should be held to mean that which is constructed in connection with the main structure itself; therefore, this ledge of rock was not a part of the abutment. The County Commissioners, under these circumstances, were not charged with any special duty with reference to this foundation, except not to change its natural character. For the reasons given, the judgment of the court below is affirmed.”
(Pollock and Roberts, JJ., concur.)